ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
                                               ) ASBCA No. 61359
                                               )
Under Contract No. W91B4M-09-C-7104            )

APPEARANCE FOR THE APPELLANT:
                                                   President

APPEARANCES FOR THE GOVERNMENT:                   Scott N. Flesch, Esq.
                                                   Army Chief Trial Attorney
                                                  LTC Abraham L. Young, JA
                                                   Trial Attorney

                               ORDER OF DISMISSAL

       By Order dated September 27, 2021, the Board suspended proceedings in this
appeal for one year because appellant ceased submitting the filings required by the
Board’s orders. We stated that unless we received communications from appellant
during the suspension, the Board intended to dismiss this appeal without prejudice.
During this time the Board has not received any further communications from appellant.

        Accordingly, this appeal is hereby dismissed without prejudice pursuant to Board
Rule 18. Unless either party or the Board acts to reinstate the appeal within one year
from the date of this Order, the dismissal shall be deemed with prejudice, although if
appellant can later demonstrate that it was unable to respond to the Board in the time
given, it may seek to set the dismissal aside, and the Board will determine whether that
relief is just and permissible under the circumstances.

      Dated: November 14, 2022



                                                  JOHN J. THRASHER
                                                  Administrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

(Signatures continued)
 I concur                                           I concur



 RICHARD SHACKLEFORD                                J. REID PROUTY
 Administrative Judge                               Administrative Judge
 Vice Chairman                                      Vice Chairman
 Armed Services Board                               Armed Services Board
 of Contract Appeals                                of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 61359, Appeal of
                                        , rendered in conformance with the Board’s
Charter.

       Dated: November 15, 2022



                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2